ORDER
This matter comes before the Court on Respondents’ motion to dismiss or to compel appellant to produce the entire transcript of the lower court proceeding. The motion is denied.
However, the Court wished to make it clear that Supreme Court Rule 1, § 2(A) requires the appellant to obtain a transcript satisfactory to both parties from which the record on appeal can be settled. If the parties cannot agree, the entire transcript should be obtained but when printed all irrelevant matter shall be deleted.